Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
All the independent claims and  prior arts of record disclose a similar  magnetoresistance effect element comprising following: a channel layer that is formed from a material that does not have net magnetization, and extends in a first direction; a recording layer which includes a film formed from a ferromagnetic material, of which a magnetization state is changed to one of two or greater magnetization states, and which is formed on one surface of the channel layer; a non-magnetic layer that is provided on a surface of the recording layer which is opposite to the channel layer; a reference layer which is provided on a surface of the non-magnetic layer which is opposite to the recording layer, which includes a film formed from a ferromagnetic material, and of which a magnetization direction is fixed; a terminal pair that includes a first terminal and a second terminal which are electrically connected to the channel layer with an interval in the first direction, and to which a current pulse for bringing the recording layer to any one magnetization state with a plurality of pulses is input by flowing a current to the channel layer between the first terminal and the second terminal; and a third terminal that is electrically connected to the reference layer.
However, prior arts fail to further disclose or clearly suggest the following additional claim features as cited follows:
Independent claim 1 further adds that the plurality of pulses include a first current pulse and a second current pulse, wherein the first current pulse is input to the first terminal, and the second current pulse that causes a current to flow to the channel layer in a direction opposite to a direction in the first current pulse is input to the second terminal, the recording layer is changed to a first magnetization state in which a magnetization direction is parallel to the magnetization direction of the reference layer, a second magnetization state in which the magnetization direction is anti-parallel to the magnetization direction of the reference layer, and at least one magnetization state between the first magnetization state and the second magnetization state, and that the recording layer is energetically excited by a preceding current pulse of the first current pulse and the second current pulse which are input within predetermined time, and is changed to at least one magnetization state by the subsequent current pulse of the first current pulse and the second current pulse.
	Additionally, independent claim 11 further recites that the plurality of pulses are two or greater of current pulses input to any one of the first terminal and the second terminal, and the magnetization state of the recording layer is changed by the two or greater current pulses input within predetermined time, and that n pieces of (n is an integer of two or greater) of the current pulses depending on a pulse frequency are input to the recording layer, the recording layer is energetically excited to be equal to or greater than a threshold with which the magnetization state of the recording layer is changed by from first to (n-1)" current pulses, and the magnetization state is changed by the n™ current pulse.
	Additionally, independent claim 14 further recite  that the current pulse causes a current, which is smaller than a current that changes the magnetization state of the recording layer in a state of not being energetically excited by the current pulse, to flow to the channel layer.
	Additionally, independent claim 15 further recites that the recording layer is changeable to any one among a first magnetization state in which a magnetization direction is parallel to the magnetization direction of the reference layer, a second magnetization state in which the magnetization direction is anti-parallel the magnetization direction of to the reference layer, and one or a plurality of magnetization states between the first magnetization state and the second magnetization state, and is changed to a magnetization state corresponding to the sum of products of a pulse width and a pulse height of the two or greater current pulses.
	Additionally, independent claim 17 further recites that the recording layer has a multi-domain structure, and the magnetization state of the recording layer is changed by change in a ratio between the first magnetization that is parallel to the magnetization direction of the reference layer and the second magnetization that is anti-parallel to the magnetization direction of the reference layer.
	Additionally, independent claim 19 further recites that the channel layer is constituted by an antiferromagnetic material, and an exchange bias magnetic field operating between the channel layer and the recording layer is 50 mT or greater.
	Additionally, independent claim 20 further adds that the exchange bias magnetic field operating between the channel layer and the recording layer is less than 50 mT.
	Additionally, independent claim 24 further adds that the resistivity of the channel layer is in a range of 10 to 1000 WQ-cm.
	Additionally, independent claim 25 further adds that one to six layers of non-magnetic atomic layers are formed between the channel layer and the recording layer.
	Additionally, independent claim 26 further adds that the surface of channel layer is covered with a material having thermal conductivity of 0.5 to 180 W/(m-K).
	Additionally, independent claim 27 further adds recites a pre-neuron circuit that is connected to the first terminal, and inputs the current pulse to the first terminal in synchronization with a firing timing; and a post-neuron circuit that is connected to the second terminal, and inputs the current pulse to the second terminal in synchronization with a firing timing.
	Additionally, independent claim 29 further adds a neuron circuit is connected to any one input terminal between the first terminal and the second terminal of the magnetoresistance effect element, and the current pulse is input to the one input terminal in synchronization with firing timing of the neuron circuit.
	Thus, all the pending claims are allowable over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827